         Case 6:20-cv-00764-ADA Document 15 Filed 11/17/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC

               Plaintiff                           Case No. 6:20-cv-00764-ADA


               v.                                  JURY TRIAL DEMANDED


  DOORDASH, INC.

               Defendant


                           CASE READINESS STATUS REPORT

       Plaintiff GreatGigz Solutions, LLC (“Plaintiff”) hereby provides the following status

report in advance of the Case Management Conference (“CMC”).

                               FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on August 21, 2020 [Dkt. No. 1]. There have been two

extensions for a total of seventy-five (75) days for Defendant to file an answer or otherwise

respond to Plaintiff’s Complaint. Plaintiff filed a First Amended Complaint on November 16,

2020 [Dkt. No. 13] thereby mooting Defendant’s motion to dismiss [Dkt. No. 12].

                            RESPONSE TO THE COMPLAINT

Defendant filed a motion to dismiss pursuant to FRCP 12(b)(6) on November 2, 2020 [Dkt. No.

12]. Plaintiff filed a First Amended Complaint on November 16, 2020 [Dkt. No. 13] thereby

mooting Defendant’s motion to dismiss [Dkt. No. 12].
         Case 6:20-cv-00764-ADA Document 15 Filed 11/17/20 Page 2 of 4




                                    PENDING MOTIONS

To date, the only pending motion is Defendant’s motion to dismiss pursuant to FRCP 12(b)(6)

[Dkt. No. 12]. Plaintiff filed a First Amended Complaint on November 16, 2020 [Dkt. No. 13]

thereby mooting Defendant’s motion to dismiss [Dkt. No. 12].



                    RELATED CASES IN THIS JUDICIAL DISTRICT

       There are seven (7) other active cases filed by Plaintiff on one or more of the asserted

patents. These include the following:

                                  Case                                          Case Filing Date



GreatGigz Solutions, LLC v. Angie’s List, 6:20-cv-00633                    July 14, 2020




GreatGigz Solutions, LLC v. Grubhub Inc., 6:20-cv-00628                    July 13, 2020




GreatGigz Solutions, LLC v. Maplebear Inc. d/b/a Instacart, 6:20-cv-       August 14, 2020
00737



GreatGigz Solutions, LLC v. Lyft, Inc. 6:20-cv-00651                       July 17, 2020




GreatGigz Solutions, LLC v. HEB Grocery Company, LP; H-E-B, LP; and        October 08, 2020
H.E.B., Inc., 6:20-cv-00934




CASE READINESS STATUS REPORT                                                            PAGE | 2
         Case 6:20-cv-00764-ADA Document 15 Filed 11/17/20 Page 3 of 4




GreatGigz Solutions, LLC v. Freelancer, 6:20-cv-00738                          August 14, 2020




GreatGigz Solutions, LLC v. Neighborfavor, Inc., 6:20-cv-00935                 October 8, 2020




                           IPR, CBM, AND OTHER PGR FILINGS

       To date, there are no IPR, CBM or other PGR filings.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       To date, Plaintiff has asserted four patents and four claims against Defendant.

                       APPOINTMENT OF TECHNICAL ADVISOR

       The parties do not request appointment of a technical advisor to assist the Court with

claim construction or other technical issues.

                                MEET AND CONFER STATUS

       Plaintiff and Defendant conducted a meet & confer conference on November 13, 2020.

Defendant has indicated that it plans to move to transfer this case to the Northern District of

California and plans to move to dismiss all claims under 35 U.S.C. § 101. Given the recent In re

Apple, Inc. case advising that judicial economy requires that transfer motions be decided before

the merits, Defendant will file its transfer motion first. Defendant is also considering other

motions based on its position that it does not believe the complaint states a cognizable claim.




CASE READINESS STATUS REPORT                                                                 PAGE | 3
        Case 6:20-cv-00764-ADA Document 15 Filed 11/17/20 Page 4 of 4




Dated: November 17, 2020                 Respectfully Submitted

                                         /s/ Thomas G. Fasone III
                                         Thomas G. Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




CASE READINESS STATUS REPORT                                            PAGE | 4
